Citation Nr: 1032739	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected residuals of a right knee injury, 
status post multiple surgeries (right knee injury residuals), to 
include the issue of whether a reduction in the disability rating 
from 30 percent to 20 percent, effective March 1, 2009, was 
proper.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for traumatic arthritis of the right knee (right knee 
arthritis).

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for left knee strain (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over this claim is now with the RO in 
Oakland, California.

In April 2010, the Veteran testified in a Videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issue of service connection for a left calf condition 
as secondary to service connected right knee injury 
residuals has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, remands are necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The Veteran last underwent a VA examination of his right knee in 
May 2007.  During an April 2010 hearing before the undersigned, 
the Veteran contended that his right knee condition has worsened.  
When asked by his representative why he felt that he should have 
an increased evaluation for his right knee, the Veteran responded 
that "it's gettin' worse and it just, at time[s] it just gives 
out on me." 

The Court has held that when a Veteran alleges that his or her 
service-connected disability has worsened since he or she was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Given the foregoing, on 
remand, the Veteran should be scheduled for a VA examination to 
determine the current nature and severity of his service-
connected residuals of a right knee injury and right knee 
arthritis.

In addition, the Veteran last underwent a VA examination of his 
left knee in October 2006.  As the left knee disability was 
service-connected as secondary to the service-connected residuals 
of a right knee injury, and since the claims for higher 
evaluations for the right knee disabilities are being remanded 
for a contemporaneous examination, the Veteran should also be 
afforded an examination of his left knee to reflect his current 
disability.

The Veteran testified, in the April 2010 hearing, that he 
recently received treatment for his right knee at the Martinez VA 
Medical Center (MC) and continues to be treated at least once a 
month.  The Veteran's most recent VA treatment reports of his 
right knee are not of record.  

In this regard, during the April 2010 examination, the Veteran 
was asked to provide any VA treatment reports pertaining to 
treatment for his left knee disability.  He was given 60 days, 
from the hearing date, to submit such evidence.  To date, no 
submissions have been made, including any VA treatment reports of 
the Veteran's knees.

Thus, upon remand, all treatment reports from the Martinez VAMC 
pertaining to the Veteran's knees (right and left) should be 
obtained and associated with the claims file.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R.  § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, a notice compliant letter addressing the requirements in 
Dingess was not sent to the Veteran with respect to his right and 
left knee disabilities.  Upon remand, to avoid an additional 
remand of this case, a letter should be sent to the Veteran in 
compliance with Dingess.

Accordingly, the case is REMANDED for the following action:


1.	Send the Veteran fully compliant notice 
as addressed in Dingess.  Specifically, 
inform the Veteran as to how VA assigns 
disability ratings and effective dates.

2.	Obtain treatment records from the 
Martinez VAMC pertaining to the Veteran's 
right and left knee disabilities and 
associate them with the claims file.  If 
no records are available, a negative 
response should be associated with the 
claims file.

3.	Schedule the Veteran for a VA examination 
to ascertain the current severity and 
manifestations of his right and left knee 
disabilities.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent medical 
history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed the 
claims file.

If possible (but not required), the 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his right 
and left knee disabilities, including the 
impact they have on his ability to work.  
Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the 
examination report.  The rationale of all 
opinions provided should be discussed.

4.	Then, readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to 
the claim, remains adverse to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



